       Case 1:19-cv-00045-DAD-SAB Document 39 Filed 04/20/20 Page 1 of 5



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN R. VAZQUEZ,                               )   Case No.: 1:19-cv-00045-DAD-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER REGARDING PLAINTIFF’S
13          v.                                          MOTIONS TO AMEND
                                                    )
14                                                  )
     E. CONANAN, et.al.,
                                                    )   [ECF Nos. 31, 34]
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Juan R. Vazquez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s first motion to amend, filed January 15, 2010, and

20   Plaintiff’s second motion to amend, filed February 5, 2020.

21                                                      I.

22                                      RELEVANT BACKGROUND

23          This action is proceeding on Plaintiff’s first amended complaint against Defendants E.

24   Conanan, J. Silveira, G. Kamen, N. Siegrist, S. Hitchman and M. Vanblargen for deliberate

25   indifference in violation of the Eighth Amendment.

26          On August 23, 2019, Defendants filed an answer to the complaint. (ECF No. 24.)
27          On August 27, 2019, the Court set a settlement conference for November 7, 2019. (ECF No.

28   25.)

                                                        1
        Case 1:19-cv-00045-DAD-SAB Document 39 Filed 04/20/20 Page 2 of 5



1            On September 26, 2019, Defendants filed a notice to opt-out of the settlement conference.

2    (ECF No. 26.) Therefore, on September 27, 2019, the Court vacated the settlement conference. (ECF

3    No. 27.)

4            On October 1, 2019, the Court issued the discovery and scheduling order. (ECF No. 28.)

5            On January 15, 2020, Plaintiff filed his first motion to amend. (ECF No. 31.) Defendants filed

6    an opposition on January 30, 2020, and Plaintiff filed a reply on February 10, 2020. (ECF Nos. 32,

7    36.) As an initial matter, the Court notes that Plaintiff’s filing is a letter addressed to the Clerk of the

8    Court which provides notice and a copy of a letter sent to defense counsel requesting permission to

9    amend his pleadings. (ECF No. 31.) Plaintiff states he “just found out” that he should have submitted

10   to the Court a copy of the letter addressed to defense counsel. (Id.) Given Plaintiff’s pro se status, the

11   Court construes Plaintiff’s letter as a motion to amend the complaint under Federal Rule of Civil

12   Procedure 15.

13           On February 5, 2020, Plaintiff filed a second motion to amend the complaint, along with a

14   copy of the proposed amended complaint which was lodged. (ECF Nos. 34, 35.) Defendants filed an

15   opposition on February 4, 2020. (ECF No. 37.) Plaintiff did not file a reply and the time to do so has

16   expired. Local Rule 230(l).

17                                                        II.

18                                                 DISCUSSION

19           Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

20   pleading once as a matter of course twenty-one days after serving, or if a response was filed, within

21   twenty-one days after service of the response. Fed. R. Civ. P. 15(a)(1). Otherwise, a party may amend

22   only by leave of the court or by written consent of the adverse party. Fed. R. Civ. P. 15(a)(2). Rule

23   15(a) is very liberal and leave to amend ‘shall be freely given when justice so requires.’”

24   AmerisourceBergen Corp. v. Dialysis West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (quoting Fed. R.

25   Civ. P. 15(a)). “This policy is to be applied with extreme liberality.” C.F. v. Capistrano Unified Sch.

26   Dist., 654 F.3d 975, 985 (9th Cir. 2011). “This liberality in granting leave to amend is not dependent

27   on whether the amendment will add causes of action or parties.” DCD Programs, Ltd. V. Leighton, 833

28   F.2d 183, 186 (9th Cir. 1987). However, courts “need not grant leave to amend where the amendment:

                                                           2
        Case 1:19-cv-00045-DAD-SAB Document 39 Filed 04/20/20 Page 3 of 5



1    (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in the litigation;

2    or (4) is futile.” AmerisourceBergen Corp., 465 F.3d at 951.

3           A.      Plaintiff’s First Motion to Amend

4           Here, Plaintiff has neither attached nor lodged an amended complaint “complete in itself”

5    without reference to the superseded pleadings. (ECF No. 31.) Rather, Plaintiff has submitted a

6    request to amend which includes excerpts of language that Plaintiff wants to substitute, along with

7    citations to the original complaint. (Id. at pp. 2-3.) Accordingly, Plaintiff seeks to amend the

8    complaint through a process of cross-referenced line-specific additions and deletions—which does not

9    comply with Local Rule 220. Furthermore, Plaintiff’s first motion to amend is moot in light of the

10   filing of the second motion.

11          B.      Plaintiff’s Second Motion to Amend

12          In his second motion to amend, filed on February 5, 2020, Plaintiff seeks to file a second

13   amended complaint because he “inadvertently” omitted certain allegations from the operative

14   complaint due to his negligence. (Mot. at 1, ECF No. 34.) Defendants oppose Plaintiff’s motion to

15   amend. (ECF No. 37.) The Court will address each ground for amendment below.

16          1.      Allegations as to Dismissed Defendant Mathos

17          Plaintiff states that he “wishes to keep former Defendant Nurse Practitioner Mathos actions &

18   opinions as they are essential to my claim.” (Mot. at 1, ECF No. 34.) However, Plaintiff’s factual

19   allegations relating to Defendant Mathos in the proposed second amended complaint are identical to

20   the factual allegations presented in the first amended complaint-which did not give rise to a claim for

21   deliberate indifference. (Compare ECF No. 35 at 9-11 with ECF No. 13 at 10-11.) Therefore, the

22   proposed amended complaint does not cure the deficiencies with regard to Defendant Mathos and

23   amended is therefore futile. Plaintiff’s conclusory contention that Defendant Mathos actions and

24   opinions are essential to his claim also do not give rise to a claim for deliberate indifference.

25
26
27
28

                                                          3
         Case 1:19-cv-00045-DAD-SAB Document 39 Filed 04/20/20 Page 4 of 5



1    Accordingly, Plaintiff’s motion to amend to add Defendant Mathos back in this action shall be

2    denied.1

3             2.       Request for Declaratory Relief

4             In the relief portion of the proposed second amended complaint, Plaintiff re-asserts his request

5    for declaratory judgment. (ECF No. 35, at 6.) As the Court stated in its March 7, 2019 screening

6    order, “[i]n the event that this action reaches trial and the jury returns a verdict in favor of Plaintiff,

7    that verdict will be a finding that Plaintiff’s constitutional rights were violated.” (ECF No. 14 at 6.)

8    For this same reason, Plaintiff’s motion to amend the complaint to add a request for declaratory relief

9    is futile and shall be denied.

10            3.       Allegations Against Defendant Kamen

11            Plaintiff seeks to elaborate on his factual allegations against Defendant Kamen. Plaintiff seeks

12   to elaborate on the portion of the first amended complaint regarding Plaintiff’s contact with Defendant

13   Kamen on October 20, 2015, to support his claim that he acted with deliberate indifference. There is

14   no indication that Plaintiff's motion is sought in bad faith, constitutes an exercise in futility, or creates

15   undue delay. Nor is there any suggestion that allowing Plaintiff to file a second amended complaint

16   would cause defendants any undue prejudice. Accordingly, Plaintiff's motion for leave to file a second

17   amended complaint shall be granted as to Defendant Kamen.

18            4.       Demand for Damages

19            Lastly, Plaintiff seeks to amend his requests for compensatory and punitive damages of

20   $500,000 as to each Defendant. (Compare ECF No. 35 at 6 with ECF No. 13 at 6.) As with Plaintiff’s

21   claim against Defendant Kamen, there is no indication that Plaintiff's motion is sought in bad faith,

22   constitutes an exercise in futility, or creates undue delay. Nor is there any suggestion that allowing

23   Plaintiff to file a second amended complaint would cause defendants any undue prejudice.

24   Accordingly, Plaintiff's motion for leave to file a second amended complaint shall be granted as to his

25   demand for damages.

26
27
     1
      To this end, the Court notes that Plaintiff voluntarily consented to the dismissal of Defendant Mathos by stating he did
28   not intend to further amend and was willing to dismiss Mathos for failure to state a cognizable claim. (ECF No. 15.)

                                                                  4
       Case 1:19-cv-00045-DAD-SAB Document 39 Filed 04/20/20 Page 5 of 5



1                                                         III.

2                                         CONCLUSION AND ORDER

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      Plaintiff’s motion to amend filed on January 15, 2020 (ECF No. 31) is denied as

5                     rendered MOOT by the filing of the subsequent motion to amend on February 2, 2020;

6             2.      Plaintiff’s second motion to amend filed on February 5, 2020 (ECF No. 34) is denied as

7                     to Plaintiff’s request to amend to add Defendant Mathos and a request for declaratory

8                     relief;

9             3.      Plaintiff’s second motion to amend filed on February 5, 2020 (ECF No. 34) is granted

10                    with regard to Defendant Kamen and his request for damages;

11            4.      The Clerk of Court is directed to send Plaintiff a blank amended civil rights complaint

12                    form;

13            5.      Within thirty (30) days from the date of service of this order, Plaintiff may file a

14                    second amended complaint limited to the factual allegations against Defendant Kamen

15                    and request for damages as set forth in the proposed amended complaint lodged on

16                    February 5, 2020 (ECF No. 35). Plaintiff is cautioned that his second amended

17                    complaint must be complete by itself without reference to his prior pleading; and

18            6.      If the second amended complaints contains new claims or demands for relief not

19                    authorized by this order, the complaint will be stricken from the record and the action

20                    will proceed on Plaintiff’s first amended complaint, filed on February 19, 2019 (ECF

21                    No. 13.)

22
23   IT IS SO ORDERED.

24   Dated:        April 20, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           5
